DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 28 are objected to because of the following informalities:  In line 8, it appears that 1’000 should be changed to 1,000.  In line 1 of claim 28, it appears that “comprising” should be inserted after “claim 13.”  Appropriate correction is required.
Claim Interpretation
It is noted that many of the claimed sorbent properties are defined according to certain testing/evaluation methods.  It is submitted that these properties are still anticipated if the prior art sorbent properties are determined using different test procedures.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  This paragraph refers to the use of “means” in claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 17, 19, 20, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 it is unclear how the conditions are grouped.  It appears that there are three conditions to be chosen from (lines 10-11, lines 12-13, lines 14-17), however this is unclear.  It is suggested the formatting be changed to clarify what the groups are, such as by using different punctuation or heading characters (“a), b), c), etc.)
Claim 17 recites the limitation "the pristine, non-oxidized, particulate activated carbon" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is indefinite because the phrase “can be” in lines 9, 10 and 11 does not clearly indicate whether or not the steps are being positively recited.
Claim 20 is indefinite because it is unclear whether or not the recited method steps structurally limit the carbon material.  
Claim 24 is indefinite because lines 8-9 recite “comprising or consisting of,” which is interpreted as “comprising,” however the addition of “consisting of” leaves uncertainty as to whether that embodiment is being claimed. 
Claim 28 is indefinite because it is unclear why the conditions of lines 5-16 are repeated (they already exist in claim 5).  Claim 28 is also indefinite for the same reasons given for claim 5 in paragraph 8 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-12, 16-18, 20-23, 26, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Carbonation and Active-Component-Distribution Behaviors or Several Potassium-Based Sorbents).
Zhao et al. teach an adsorbent for removing carbon dioxide from flue gas, comprising activated carbon particles that are impregnated with 16.96 wt % potassium carbonate and have a particle size of 0.25 mm (Table 1).  The activated carbon before impregnation has a mesopore surface area of about 200 m2/g and a mesopore (2-50nm diameter) volume of about 0.2 cm3/g.  The activated carbon after impregnation has a mesopore surface area of about 80 m2/g and mesopore volume of 0.05 cm3/g (see figure 3).  The adsorbent is prepared (see abstract, section 2.1) by adding activated carbon to an aqueous solution of deionized water and potassium carbonate followed by mixing at room temperature for 10 hours and drying (see page 4684, section 2 in Zhao et al. CO2 Absortpion Using Dry Potassium-Based Sorbents with Different Supports, referred to in the primary reference for teaching the preparation method).  The resulting adsorbent has a carbon dioxide capacity of 1.96 mol/kg, which is assumed to be in the range of 0.25-2 mmol/g when determined under the conditions defined in instant claim 10.  The carbon dioxide capacity is tested using a reactor that includes a closed housing (furnace), a container (reactor tube containing the adsorbent) in the housing, an inlet, an outlet, a heater for desorption, and a condenser for collecting desorbed carbon dioxide, wherein multiple reaction cycles with heated desorption can be carried out (temperature swing adsorption) (see page 1010 in Zhao et al. Multiple-Cycles Behavior of K2CO3/Al2O3 for CO2 Capture in a Fluidized-Bed Reactor, referred to in the primary reference for teaching the carbon dioxide capture method).
Claim(s) 1-3, 5-7, 9-11, 13, 16-18, 20-23, 25, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CO2 Adsorption Kinetics of K2CO3/Activated Carbon for Low-Concentration CO2 removal from Confined Spaces).
Guo et al. teach an adsorbent for removing carbon dioxide from air, comprising activated carbon particles that are impregnated with 30 wt % potassium carbonate (section 2.1).  The activated carbon before impregnation has a surface area of 579.57 m2/g and a mesopore (2-50nm diameter) volume of about 0.13 cm3/g.  The activated carbon after impregnation has a surface area of 415.28 m2/g and mesopore volume of 0.05 cm3/g (see Table 1).  It is submitted that an activated carbon with a mesopore volume of more than 0.1 cm3/g will also have a mesopore surface area of at least 80 m2/g.  The average pore diameter of the sorbent is 2.3 nm and the total pore volume is 0.33 cm3/g (page 893, right column).  The adsorbent is prepared (see abstract, section 2.1) by adding activated carbon to an aqueous solution of deionized water and potassium carbonate followed by mixing at room temperature for 12 hours and drying.  The resulting adsorbent has a carbon dioxide capacity of 65 mg/g, which is 1.47 mmol/g (figure 7 and page 897, right column) and which is assumed to be in the range of 0.25-2 mmol/g when determined under the conditions defined in instant claim 10.  The carbon dioxide capacity is tested using a TGA reactor housing (inherently including a heater)  with an inlet, and outlet, and an attached carbon dioxide collector (12) (see figure 1, section 2.2).  Regarding claim 23, it is submitted that the tapped density of the impregnated adsorbent will be 400-600 kg/m3 because it is the same material as in the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Zhou et al. (Carbonation…) or Guo et al. (CO2 Adsorption…) in view of Guo et al. (Efficacious means for inhibiting the deactivation of K2CO3/AC for low-concentration CO2 removal in the presence of SO2 and NO2).
Any one of Zhou et al. (Carbonation…) or Guo et al. (CO2 Adsorption…) discloses all of the limitations of the claims except that the preparation method includes a step of a preferred reduced pressure for a preferred time period and a return to ambient pressure for at least 60 seconds before isolation.  Guo et al. (Efficacious…) disclose a method for preparing a K2CO3 impregnated activated carbon sorbent comprising a drying step in a rotary vacuum evaporator for 12 hours (see section 2.1).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of any one of Zhou et al. (Carbonation…) or Guo et al. (CO2 Adsorption…) by using the vacuum drying in order to provide a known efficient drying method (the specific drying method is not disclosed in the primary references.  Absent a proper showing of criticality or unexpected results, the vacuum pressure and pressure condition before isolation are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide sufficient drying of the sorbent without expending excess energy.
Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Zhou et al. (Carbonation…) or Guo et al. (CO2 Adsorption…) in view of Eom et al. (2016/0082411 A1).
Any one of Zhou et al. (Carbonation…) or Guo et al. (CO2 Adsorption…) discloses all of the limitations of the claims except that the carbonate includes a mixture of at least two with salt with the smallest weight proportion being in an amount of at least 5 wt% and wherein potassium carbonate and sodium carbonate are present in a preferred weight ratio.  Eom et al. ‘411 disclose a supported carbon dioxide sorbent including an active component that can include a mixture of potassium carbonate and sodium carbonate (see paragraphs 21-22).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent of any one of Zhou et al. (Carbonation…) or Guo et al. (CO2 Adsorption…) by using the mixed salt version of Eom et al. ‘411 in order to provide one that can take advantage of the different properties of the salt and also depending on the cost, availability, and efficacy of the raw materials.  Absent a proper showing of criticality or unexpected results, the ratio of the two salts is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to produce an effective CO2 sorbent at an acceptable cost.  Claim 24 allows for a broad range of 95:5 to 5:95.
Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CO2 Adsorption Kinetics…) in view of Haslett, Jr. (4,770,678).  
Guo et al. (CO2 Adsorption Kinetics…) discloses all of the limitations of the claims except that the reactor includes lids over the flow openings and that there are layers of permeable sorbent containers in a stack.  Haslett, Jr. ‘678 discloses an adsorbent gas separator comprising a housing (12) closed by lids (20,21) and a plurality of permeable sorbent containers (14) arranged in a stack (see figure 1, col. 2, line 44 to col. 3, line 13).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the reactor of Guo et al. (CO2 Adsorption Kinetics…) by using the housing arrangement of Haslett, Jr. ‘678 in order to provide a gas tight separator that allows for the easy installation and removal of sorbent cartridges and also for the adjustment of the amount of sorbent that is used.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Carbonization…) in view of Guo et al. (CO2 Adsorption Kinetics…).  Zhao et al. disclose all of the limitations of the claim except that carbon dioxide is removed from atmospheric air (flue gas is disclosed).  Guo et al. disclose a sorbent for removing carbon dioxide from atmospheric air as described in paragraph 18 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Zhao et al. by using it to remove CO2 from air because the same material is used and it would be easily envisaged to separate CO2 from different source gas mixtures.
Claims 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Carbonization…) in view of Guo et al. (CO2 Adsorption Kinetics…) and further in view of Jain (2010/0251887 A1).
Zhao et al. (Carbonization…) in view of Guo et al. (CO2 Adsorption Kinetics…) disclose all of the limitations of the claims except that desorption is performed at a preferred temperature and under a preferred vacuum.  Jain ‘887 discloses a carbon dioxide adsorption method using supported sodium and potassium carbonate sorbents wherein the sorbent is regenerated by heating with bed evacuation (see paragraph 15).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the desorption process by using the bed evacuation of Jain ‘887 in order to provide additional or assisted desorption to more completely remove adsorbed carbon dioxide.  Absent a proper showing of criticality or unexpected results, the desorption pressure and temperature are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to provide acceptable CO2 desorption without wasting energy that would be spent on excess heating or depressurization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose carbon dioxide adsorption arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl